Citation Nr: 1115891	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  10-10 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a compensable rating for tinea corporis and tinea capitis prior to January 8, 2009.

2.  Entitlement to a compensable rating for tinea corporis and tinea capitis from January 8, 2009.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel



INTRODUCTION

The Veteran served on active duty from September 1982 to September 2003. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Columbia, South Carolina, Department of Veterans Affairs (VA) Regional Office (RO).

The issue of entitlement to a compensable rating for tinea corporis and tinea capitis from January 8, 2009, addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  From November 3, 2007, to October 22, 2008, the Veteran's tinea corporis and tinea capitis were not manifested by at least one characteristic of disfigurement of the head, face, or neck; a scar that was deep or caused limited motion; a superficial scar covering an area of 144 square inches (929 sq. cm.) or greater; an unstable or painful superficial scar; a scar causing any limitation of function; or involvement of at least 5 percent of the entire body or of the exposed areas affected, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during any 12-month period since November 3, 2007.

2.  From October 23, 2008, to January 7, 2009, the Veteran's tinea corporis and tinea capitis were not manifested by at least one characteristic of disfigurement of the head, face, or neck; a deep and nonlinear scar; a superficial scar covering an area of 144 square inches (929 sq. cm.) or greater; an unstable or painful superficial scar; a scar causing any disabling effects; or involvement of at least 5 percent of the entire body or of the exposed areas affected, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during any 12-month period since November 3, 2007. 

CONCLUSION OF LAW

The criteria for a compensable rating for tinea corporis and tinea capitis from November 3, 2007, to January 7, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp 2010); 38 C.F.R. §§ 3.321, 4.118, Diagnostic Codes 7800, 7801, 7802, 7804, 7805, 7806, 7813 (2010); 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801, 7802, 7803, 7804, 7805, 7806, 7813 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in December 2008 correspondence of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, notice of what part VA will attempt to obtain, and how VA determines the disability rating and effective date.  He was provided notice of the specific rating criteria used to evaluate the skin disabilities in an April 2009 correspondence.  The claim was readjudicated in a December 2009 statement of the case.  Thus, any timing error as to notice of the specific rating criteria was cured and rendered nonprejudicial.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

VA has fulfilled its duty to assist the Veteran by obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  The appellant was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).  The Board notes that unretouched color photographs of the head, face, and neck were not taken in conjunction with the January 7, 2009, VA examination, as required for consideration under the current version of 38 C.F.R. § 4.118, Diagnostic Code 7800.  The VA examiner noted that there was no scarring or disfigurement involving the head, face, or neck.  The Board has no basis or evidence upon which to doubt the credibility of this statement.  See Woods v. Gober, 14 Vet. App. 214, 220 (2000) ("There is a presumption of regularity that attaches to actions of public officials.")  Moreover, a remand to obtain unretouched color photographs is unnecessary because current photographs would only reveal the current level of disability and not the level of disability prior to January 8, 2009.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Governing law and regulations

In a January 2004 rating decision, the RO granted service connection for tinea corporis and tinea capitis and assigned a noncompensable rating under Diagnostic Code 7813.

The applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended effective October 2008.  The October 2008 revisions are only applicable to applications for benefits received by the VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 (Sept. 23, 2008).  The Veteran filed his claim on November 3, 2008.  Therefore, these revisions are applicable to his claim.

The current Diagnostic Code 7813 pertains to rating tinea corporis and tinea capitis, and it directs VA to rate the disorder as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 7804, or 7805), or as dermatitis or eczema (Diagnostic Code 7806), depending upon the predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 7813.

Diagnostic Code 7800 provides ratings for disfigurement of the head face or neck and affords a 10 percent rating with one characteristic of disfigurement.

Note (1) provides that the 8 characteristics of disfigurement, for purposes of evaluation under 38 C.F.R. § 4.118, are: a scar 5 or more inches (13 or more cm.) in length; a scar at least one- quarter inch (0.6 cm.) wide at widest part; surface contour of scar elevated or depressed on palpation; a scar adherent to underlying tissue; skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

Note (3): provides that unretouched color photographs should be taken into consideration when evaluating under these criteria.

Diagnostic Code 7801, concerns scars in areas other than the head, face, or neck that are deep and nonlinear, affords a 10 percent rating where there is involvement of an area or areas exceeding 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.).

Note (1) provides that a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801.

Diagnostic Code 7802 provides ratings for scars, other than the head, face, or neck that are superficial and nonlinear.  Such scars covering an area or areas of 144 square inches (929 sq. cm.) or greater warrants a 10 percent evaluation.  Note (1) provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802.

Diagnostic Code 7804 provides for rating unstable or painful scars.  A 10 percent rating is warranted for one or two scars that are unstable or painful.  Note (1) provides that an unstable scar is one where, for any reason, there is a frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7804.

Diagnostic Code 7805 provides that for other scars (including linear scar) and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804, evaluate any disabling effects not considered in a rating provided under diagnostic codes 7800-04 under an appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7805.

For eczema or dermatitis, a noncompensable evaluation is warranted when less than five percent of the entire body or less than five percent of exposed areas affected, and; no more than topical therapy was required during the past 12-month period.   A 10 percent evaluation is warranted when at least 5 percent, but less than 20 percent of the entire body is affected; or at least 5 percent, but less than 20 percent of exposed areas are affected; or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.

In light of Hart v. Mansfield, 21 Vet. App. 505 (2007), the prior criteria for rating skin disorders must be considered for the period from November 3, 2007, to October 22, 2008.  

Under the relevant criteria in effect from November 3, 2007, to October 22, 2008, Diagnostic Code 7813 pertains to the rating for tinea corporis and tinea capitis, and it directs VA to rate the disorder as disfigurement of the head, face, or neck (DC 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), or as dermatitis or eczema (Diagnostic Code 7806), depending upon the predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 7813.

Diagnostic Code 7800 provides ratings for disfigurement of the head face or neck and affords a 10 percent rating with one characteristic of disfigurement.

Note (1) provides that the 8 characteristics of disfigurement, for purposes of evaluation under 38 C.F.R. § 4.118, are: a scar 5 or more inches (13 or more cm.) in length; a scar at least one- quarter inch (0.6 cm.) wide at widest part; surface contour of scar elevated or depressed on palpation; a scar adherent to underlying tissue; skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

Note (3) provides that unretouched color photographs should be taken into consideration when evaluating under these criteria.  38 C.F.R. § 4.118, Diagnostic Code 7800.

Diagnostic Code 7801, concerns scars in areas other than the head, face, or neck that are deep or that cause limited motion, affords a 10 percent rating where there is involvement of an area or areas exceeding 6 square inches (39 sq. cm.).  38 C.F.R. § 4.118, Diagnostic Code 7801.

Diagnostic Code 7802 provides ratings for scars, other than the head, face, or neck, that are superficial and that do not cause limited motion.  Such scars covering an area or areas of 144 square inches (929 sq. cm.) or greater warrants a 10 percent evaluation.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802.

Diagnostic Code 7803, for superficial and unstable scars, and Diagnostic Code 7804, for scars that are superficial and painful on examination, both provide a 10 percent evaluation.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804.

Diagnostic Code 7805, for other scars, rates based on limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805.

For eczema or dermatitis, a noncompensable evaluation is warranted when less than five percent of the entire body or less than five percent of exposed areas affected, and; no more than topical therapy was required during the past 12-month period.   A 10 percent evaluation is warranted when at least 5 percent, but less than 20 percent of the entire body is affected; or at least 5 percent but less than 20 percent of exposed areas are affected; or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.

Analysis

A review of the January 7, 2009, VA examination report, as well as VA treatment records and the June 2008 treatment record from the Moncrief Army Community Hospital, shows that between November 3, 2007, and October 22, 2008, the Veteran's tinea corporis and tinea capitis were not manifested by either at least one characteristic of disfigurement of the head, face, or neck; a scar that was deep or causes limited motion; a superficial scar covering an area of 144 square inches (929 sq. cm.) or greater; an unstable or painful superficial scar; a scar causing any limitation of function; or involvement of at least 5 percent of the entire body or of the exposed areas affected, or by a need for intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.

A review of the same evidence reveals that from October 23, 2008, to January 7, 2009, the Veteran's tinea corporis and tinea capitis were not manifested by at least one characteristic of disfigurement of the head, face, or neck; a deep and nonlinear scar; a superficial scar covering an area of 144 square inches (929 sq. cm.) or greater; an unstable or painful superficial scar; a scar causing any disabling effects; or involvement of at least 5 percent of the entire body or of the exposed areas affected, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.

The June 2008 treatment record from the Moncrief Army Community Hospital noted the presence of skin rashes on the left upper arm and right forearm.  The physical examination report contains no details about the extent of the severity of the skin symptomatology.  

The Veteran was examined by his VA primary care physician on August 26, 2008, which he noted in a January 2009 statement.  He reported some skin symptomatology on his chest but denied any persistent skin rash.  Physical examination of the face, neck, chest, and abdomen showed no skin symptomatology.  

At the January 7, 2009, VA examination, the appellant reported that he used antifungal cream daily for the past year.  He denied any use of corticosteroids or other immunosuppressive drugs.  The physical examination revealed multiple popular erythematous lesions on the head and scalp, and hyperpigmented lesions of the mid chest.  The examiner noted that the percentage of the exposed area affected was 4.6 percent and the percent of the entire body affected is 1.5 percent.  The examiner indicated that there was no scarring disfigurement involving the head, face, or neck.  These findings are most consistent with the assignment of a noncompensable rating under 38 C.F.R. § 4.118.

The symptoms presented by the claimant's tinea corporis and tinea capitis are fully contemplated by the rating schedule.  There is no evidence his disability picture is exceptional when compared to other veterans with the same or similar disability.  There is no evidence that this disorder at any time during the appellate term necessitated frequent hospitalization, or that this disability alone has caused a marked interference with employment.  The January 7, 2009, VA examiner noted that the Veteran did not feel that his skin disability affected his occupation.  Thus, the Board finds no evidence to warrant referral for extraschedular consideration.  Thun v. Peake, 22 Vet. App. 111 (2008).

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The appeal is denied.


ORDER

Entitlement to a compensable evaluation for tinea corporis and tinea capitis from November 3, 2007, to January 7, 2009, is denied.

REMAND

At the April 2010 hearing before the undersigned the Veteran testified that his skin disorder had worsened since the January 7, 2009, VA examination.  Hearing transcript, page 10.  The United States Court of Appeals for Veterans Claims (the Court) has held that when a veteran alleges that his service-connected disability has worsened since he was previously examined, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (a veteran is entitled to a new examination after a two-year period between the last VA examination and a veteran's contention that the pertinent disability had increased in severity).  Thus, another examination is warranted.

Finally, the Veteran testified that he is still being treated at the Columbia VA Medical Center for his skin disorder.  Hearing transcript, page 9.  The RO last obtained records from that facility in February 2009.  Hence, recent VA treatment records need to be obtained.  38 C.F.R. 3.159 (2010). 

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain any pertinent treatment records from Columbia VA Medical Center since February 2009.  Any such records should be associated with the Veteran's claims folder.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Thereafter, the Veteran should be afforded a VA dermatology examination.  The claims folder is to be made available to the examiner to review.  In accordance with the latest AMIE worksheets for rating skin disabilities, the examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to tinea corporis and tinea capitis.  Unretouched color photographs of the head, face, and neck must be taken.  The area involved must be described in percentage terms.  A complete rationale for any opinions expressed must be provided.  The VA examiner must append a copy of his or her curriculum vitae to the examination report.
 
3.  The Veteran is to be notified that it is his responsibility to report for the ordered examination and to cooperate in the development of the claim.  The consequences for failure to report for any VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  

4.  After the development requested is completed, the RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO must implement corrective procedures at once.

5.  Thereafter, the RO must readjudicate the claim of entitlement to an increased rating for tinea corporis and tinea capitis from January 8, 2009.  If the benefit is not granted, the Veteran must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


